Order entered November 20, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01166-CV

                          IN RE AMY DUPRE CASANOVA, Relator

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-13293-Z

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT realtor’s

petition for writ of mandamus. We ORDER the trial judge, the Honorable David Lopez, to

vacate those portions of his September 11, 2014 order that modify conservatorship, possession,

and access to the child; that modify the child’s domicile and the right to designate the child’s

primary residence; or that alter child support contingent upon relator’s failure to relocate to

Dallas County. Should the trial judge fail to comply with this order, the writ will issue. We

ORDER the trial judge to file with this Court, within thirty (30) days of the date of this order,

a certified copy of his order issued in compliance with this order.

       Because relator does not challenge the remainder of the trial court’s order and has not

established the trial court abused its discretion with regard to the other portions of the September

11, 2014 order, we do not address the portions of the trial court’s order requiring performance of

a custody evaluation, denying temporary spousal support, declining to order mediation and
exchange of sworn inventories, and allowing withdrawal of funds for the payment of attorney’s

fees. The trial court may leave its orders with regard to these matters in effect consistent with

this Court’s order.

       We DENY as moot relator’s emergency motion for temporary relief. We ORDER real

party in interest, Mark Andrew Casanova, to bear the costs of this original proceeding.



                                                    /s/     MICHAEL J. O'NEILL
                                                            JUSTICE